                        Case 7:17-cv-06162-KMK Document 47 Filed 03/11/21 Page 1 of 1
------------------ -                                        -



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     --------------------------------------------------------------------   X

              Lorenzo Melendez,

                                             Plaintiff,                                  17 CV 6162 (KMK)

                              -v-                                                      ORDER OF DISMISSAL

              The New York Foundling, Inc.,

                                             Defendants.

                                                                            X


              KENNETH M. KARAS, United States District Judge:

                      The Court having been advised that all claims asserted herein have been settled, it is
              ORDERED that the above-entitled action be and is hereby dismissed and discontinued without
              costs, and without prejudice to the right to reopen the action within thirty days of the date of this
              Order if the settlement is not consummated.

                      To be clear, any application to reopen must be filed within thirty days of this Order;
              any application to reopen filed thereafter may be denied solely on that basis. Further, if the
              parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
              agreement, they must submit the settlement agreement to the Court within the same thirty day
              period to be "so ordered" by the Court. Per Paragraph 4(B) of the Court' s Individual Rules and
              Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
              to enforce a settlement agreement unless it is made part of the public record.

                      Any pending motions are denied. All conferences are vacated. The Clerk of Court is
              directed to close the case.




              Dated: March 11 , 2021
                     White Plains, New York
